THE      ATKDRNEY    GENERAL
                      OF TEXAS
                    AUWITN,TEXAR         18711



                    April 22,’1970


Honorable J. W. Edgar              Oplnlon No. H- 613
Commissionerof Education
Texas Education Agency             Rer    Authority of an independent
201 East 11th Street                      school district to deduct
Auatln, Texas                             union dues from wages of Its
                                          custodial and maintenance
                                          employees who consent and to
                                          forward the deductionsto the
Dear Dr. Edgar:’                          union treasurer.
         Your recent letter to this office requested an opinion
concerning the above referenced subject matter In which you aak
speciflcallyas follows~
         “Does the San Antonio IndependentSchool
    District have legalauthority to deduct union
    dues from custodial and maintenance employees’
    wages upon their written aut,horizationand
    forward euch deductions to the Union Treasurer.
    The Board of Trustees by such conduct does not
    Intend In any manner to recognize the Union (a
    labor organization),as the bargaining agent for
    district employees0”
          The statute relating ~tothe general powers and dutiee
of the Board of Trustees of independentschool districts Is
Article 23.26 of the Texas Educatfon Code, Vernon’s Civil Statutes,
which provides, in part:
         “(b) The trustees shall have the exclusive
    power to manage and govern the publfc free schools
    of the district.


         “(d) The trustees may adopt such rulear
    regulations,and by-laws as ,theydeem proper.”
          Article 2.07 of the Texas Eduoation Code, Vernon’s Ctvll
Statutes, provides for the assignment, transfer or pledge of


                           -2929-          :
.   -




        Dr. J. W. Edgar, page 2 (~-613)


        compensationby teachers and school employees:
                 "(a) The terms 'teacher'and 'schoolemployee'
            used in the section Include:
                 (1) Any person employed by any public school
            district, In an executive, admlnlstratlve,or
            clerical capacity, or as
            teacher, or Instructor;
        This office held In Attorney Caneral's Oplnlon No. O-4033 (1941)
        that the predecessor of Article 2.07, supra, Article 2883a, Ver-
        non's Civil Statutes, supported deductions from teachers' salaries
        for participationIn a hospitalizationplan. Such opinion would
        also stand as sunoort for the oronositlonthat Artfcle 2.07. suora.
        specificallyauthorizes deductions from teachers' salarIes;-and*~~~
        from the salaries of other employees lnciuded within the stamory
        classlflcatlonsset out above, for union dues. The question is
        whether or not maintenance and custodial employees are excluded
        from these classlflcatlons. We hold they ai?enot so excluded.
                  We are required to Interpret a statute where possible
        In harmony with constitutionalconsiderations. The word "admlnis-
        tratlve' Is not a word of art and Is open to construction,being
        said to mean mlnlsterlal and havlnu to do with dallv affairs as
        dlstlngufshedfrom permanent matte&. 2 CJS 56, Admfnistrative;
        Maurltz v. Schwind, 101 S.W.2d 1085, 1090 (Tex.Clv.App.1937,
        error dfsm.). Consequently,admlnlstratlveemployeesmay lnclude~
        custodial and maintenance employees.
                  Article I, Section 3 of the Texas Constftutlonand the
        equal protection clause of the Fourteenth Amendment of the United
        States Constitutioncontemplateand insure that all persons
        similarly circumstancedshall be treated alike, both In nrlvlleges
        conferred and In llabllltles'lmposed. Classgow v. Terreil, lOO-
        Tex. 581, 102 S.W. 98 (1907); 16 Am,Jur.2d 848 C    tft tlonal
        Law, Sec. 487. Nevertheless,It has been repeitebD:t  he?d that a
        state may classify fts citizens into reasonable classes and apply
        different laws, or fts laws dffferently.to the classes without
        vlolatfng e ai protection. Railroad Commission of Texas v+ Mlller,
        434 S.W.W r70 (Tex.Sup. 19681; Pattersonv. Clty of Dallas, 3!3>
        S.W.2d 838 (Tex.Civ.App.1962, error ref. n.r.e.)# appeal dismissed
        83 S. Ct. 873# 372 U.S. 2511 9 L. Ed. 2d 732. The reasonabilityof
        such classiffcatfonis tested by whether it Is based upon a real
        and substantialdifference having a relationshinto the subject
        of the particular enactment. CiEy of Houston va Houston Independent
        School District, 436 SOW.2d 568 (Tex.Clv.App.1968, modified on


                                 -2930-
Dr. J. W. Edgar, page 3 (M-613)


other grounds 443 S.W.2d 49).
          The United States Supreme Court in the case of Carrln ton
   Rash 380 U S 89 13 L. Ed. 2d 675 85 S. Ct. 775 (1965)e
$mWI2d     304’(~ex.&.ap.1{64j, considered’s~lasslflcatl~nrelitlng
to voting qualificationsIncluded In Article VI, Section 2 of the
Texas Constitution. The question Involved whether a member of the
Armed Forces stationed In Texas9 who was not a resident of Texas
at the time of his entry Into military service, could vote In a
Texas primary election. The Court on certiorarifrom the Texas
Supreme Court decided that the classlflcatloncontained In the
Texas Constitutionand which denied Petitioner’sright,to vote
was a violation of the equal protection clause of the Fourteenth
Amendment0 Justice Stewart, speaking for the Court On the basis
for classification,said at 85 S.Ct., p* 780:
          “There Is no Indication In the Condtitution
     that occupation affords a permissiblebasis for
     dlstlngulshlngbetween qualified voters within
     the State0”
          In like manner, equal prqtectlon of the law requires that
statutory classlflcatlonsbe made on some reasonable basis which
does not-dlscrlmlnatebetween people who would otherwise stand on
the same iooting, City of Houston, supra. As In the Carrlngton
case, supraj occupationaldifferences here do not afford a per-
mlsslble basfs for refusing custodial and maintenance employees a
service otherwlse~granted to other employees of the school~dlstrlct.
The manifest purpose of Article 2.07, Texas Education CodC, Ver-
non’s Civil Statutes, at the time It was passed by the Legislature
In 1941 as Article 2883a, was to provide school employees with a
means to pledge or assign a part of thelr wages and salaries for
payment of debts, when they were unable to furnish other security
for debts.
          We, therefore, conclude that the Legislature Intended to
act constitutionallyand that pursuant to the provisions of Articles
23.86 and 2.07, Texas Education Code, Vernon’s Civil Statutes, the
trustees of an Independentschool district have the authority to
deduct union dues from custodial and maintenance employees’wages
upon their written authorizationIn accordance with Section  2.07
(b)(l) and forward such deductions to the treasurer of the union.
                    SUMMARY
         An Independent school dfstrlct has the authority
In accordance with Section 2.07(b)(l) of the Education


                         -2931-
Dr. J. W. Edgar, page 4 (M-6L3)


    Code through Its board of trustees to deduct union
    dues from the wages of its custodial and maintenance
    employees upon their written authorizationand to
    forward such deductions to the union treasurer.




                                   Oeneral of Texas
Prepared by James H. Quick
Assfstant Attorney Qeneral
APPROVEDr
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Sc.ottGarrison
Wayne Rodgers
2. T. Fortescue
Ronald Luna
MEADE F. GRIFFIN
Staff Legal Assistant
ALFREDWALKER
Executive Assistant
NOLA WRITE
First Assistant




                         -2932-